Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Replacement Drawings filed on July 10, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference discovered from the search of the U. S. examiner is US 2013/0034470 A1.  This US 2013/0034470 A1 also describes an air filtration unit (useful for the removal of at least volatile organic compounds out of air: please also note at least paragraph number 9).  The air filtration unit is characterized by providing a filter frame that supports a filter material that may be a mixture of photocatalyst and also porous materials (such as zeolite): please also note at least paragraph numbers 19 and 20 in this US 2013/0034470 A1.  The filter unit is used in conjunction w/ an array of ultra violet light-emitting LEDs (please see at least paragraph number 13 in this US 2013/0034470 A1) that emit the radiation required by the photo-catalyst to (evidently) promote the decomposition of the VOC (please also note at least paragraph numbers 37 and 39 in this US 2013/0034470 A1).  However, all of the Applicants’ independent claims require that a distinct zeolite cartridge be placed w/in their module that is separate from a photocatalyst cartridge, and at least this particular feature is not taught or suggested in this US 2013/0034470 A1.  In contrast, this US 2013/0034470 A1 seems to allude to the use of a combination and/or a mixture of both of the photocatalyst and also the porous material (i. e. the zeolite) in paragraph numbers 19 and 20 – but not the Applicants’ claimed provision of a distinct and separate photocatalyst cartridge and a zeolite cartridge.  Hence, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in at least this US 2013/0034470 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2010 109 796 A1; KR 10 0 811 094 B1; KR 10 0 738 487 B1; KR 2004 11 427 Y1; US 2005/0132681 A1; US 2005/0053515 A1 and U. S. Pat. 5,790,934.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736